PER CURIAM.
Dwight A. Williams entered into a negotiated plea of guilty to four separate charges and violation of probation. Due to a scrivener’s error, the judgment incorrectly indicates that Williams pled nolo conten-dere. The convictions and sentences received by Williams are proper and we affirm the trial court’s actions, however, the clerical error must be corrected. See Wright v. State, 568 So.2d 1313 (Fla. 2d DCA 1990).
Accordingly, the cause is remanded to the trial court to allow correction of the clerical error so the judgment will properly reflect that the appellant entered a plea of guilty.
Affirmed and remanded, with directions.
SCHOONOVER, A.C.J., and PARKER and ALTENBERND, JJ., concur.